IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


TRUE RAILROAD ASSOCIATES, L.P.,   : No. 30 MAL 2017
                                  :
                Petitioner        :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
          v.                      :
                                  :
                                  :
AMES TRUE TEMPER, INC.,           :
                                  :
                Respondent        :

TRUE RAILROAD ASSOCIATES, L.P.,   : No. 31 MAL 2017
                                  :
                Petitioner        :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
          v.                      :
                                  :
                                  :
AMES TRUE TEMPER, INC.,           :
                                  :
                Respondent        :

TRUE RAILROAD ASSOCIATES, L.P.,   : No. 32 MAL 2017
                                  :
                Petitioner        :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
          v.                      :
                                  :
                                  :
AMES TRUE TEMPER, INC.,           :
                                  :
                Respondent        :

TRUE RAILROAD ASSOCIATES, L.P.,   : No. 33 MAL 2017
                                  :
                Petitioner        :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
          v.                      :
                                            :
                                            :
AMES TRUE TEMPER, INC.,                     :
                                            :
                   Respondent               :

TRUE RAILROAD ASSOCIATES, L.P.,             : No. 34 MAL 2017
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
            v.                              :
                                            :
                                            :
AMES TRUE TEMPER, INC.,                     :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

     AND NOW, this 23rd day of May, 2017, the Petition for Allowance of Appeal is

DENIED.



     Justice Wecht did not participate in the consideration or decision in this matter.




  [30 MAL 2017, 31 MAL 2017, 32 MAL 2017, 33 MAL 2017 and 34 MAL 2017] - 2